DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over McFarlin et al. (US 2011/0270120 A1) in view of Cadwell (US 2012/0109004 A1).
Regarding claim 1, McFarlin discloses a nerve identification, monitoring, location marking, and location recognition system used during laparoscopic surgery comprising: a) an optical element (within 60) connected to a camera (60); b) at least one recording electrode probe (52); c) a surgical instrument (10) for use as an exploratory probe (10); d) an analyzer (30/40) in operable communication with the at least one recording electrode (52; par. [0019]); the analyzer (30/40) operable to indicate the proximity of the exploratory probe (10) to the nerve based on the strength of an electrical signal sensed by the at least one recording electrode (52; par. [0019]-[0022]); the strength of the electrical signal being displayed on a monitor (par. [0001], [0019]-[0022] and [0024]).
However, McFarlin does not specifically disclose the strength of the electrical signal being sensed by a criteria gate; e) an image capture and digital marker system that is activated by the criteria gate and sets and stores a digitally generated marker at the location of an identified nerve in the surgeon's visual field; and f) an image control processor that sends the stored image to be displayed on a monitor. Cadwell teaches an analogous system wherein the strength of the electrical signal is sensed by a criteria gate (404-412; Fig. 4); an image capture and digital marker system that is activated by the criteria gate and sets and stores a digitally generated marker at the location of an identified nerve in the surgeon's visual field (414-420; Fig. 4); and an image control processor that sends the stored image to be displayed on a monitor (par. [0093]; 401 and par. [0112]; 710; Fig. 7). It would have been obvious to have provided the system of McFarlin with the above components of the system of Cadwell thereby mapping the nerve in three-dimensional space so that a practitioner can safely avoid damaging the nerve during a surgical or other procedure, as taught by Cadwell (par. [0093]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYNAE E BOLER whose telephone number is (571)270-3620. The examiner can normally be reached Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RYNAE E BOLER/Examiner, Art Unit 3795


/ANH TUAN T NGUYEN/Supervisory Patent Examiner, Art Unit 3795
12/19/2022